Citation Nr: 1608701	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative arthritis and chronic sprain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  This matter was remanded in November 2012.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran's right knee chronic sprain is related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for right knee chronic sprain have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right knee disability.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

The Veteran asserts that he has a right knee disability as a result of active duty service.  Specifically, he reports that he injured his knee while running during basic training. 

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, the record reflects diagnoses of right knee chronic sprain and degenerative arthritis of the right knee during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.  

With respect to an in-service event or injury, the record reflects that the Veteran was treated for right knee pain on several occasions in October 1997.  Service treatment records demonstrate that the Veteran complained of increasing pain as well as popping of the right knee.  Patellar grind, crepitus, and mild posterior knee tenderness were noted.  The Veteran was placed on a light profile with no running, physical conditioning, kneeling, or squatting allowed.  As such, the Board finds the Veteran has established an in-service event or injury for purposes of service connection. 

With respect to a nexus between the current disability and the in-service event or injury, there is conflicting medical evidence.  The Board notes that the Veteran first underwent VA examination in connection with a prior claim in March 2007.  In that opinion, the VA examiner found that the Veteran had no recurrent right knee disability, but experienced flare-ups once a month and, as such, it was less likely as not that the Veteran's right knee disability was related to his period of active duty service.  However, the Veteran reported experiencing pain, weakness, stiffness, swelling, locking, and redness of the right knee.  The Board finds this opinion to contradictory and to lack sufficient rationale for the conclusion reached.  Accordingly, it will be afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  The Veteran again underwent VA examination in connection with his reopened claim in March 2015.  The examiner diagnosed degenerative arthritis and found that it was less likely than not related to the Veteran's active duty service.  In support of the opinion, the examiner noted that the Veteran had no clear-cut right knee diagnosis during service other than pain.  The examiner found that the condition was acute and self-limited, and that his degenerative changes were more likely from his civilian occupation and age.

Conversely, in July 2009, private physician Dr. J. Dauphin diagnosed right knee chronic sprain and opined that it was related to the Veteran's active duty service.  Dr. Dauphin noted that a current x-ray demonstrated enthesopathy of the distal patellar ligament.  Dr. Dauphin then found that, based on the reported history of the Veteran's disability, it was likely that the Veteran's in-service injury included a patellar dislocation which resulted in the current condition.  

Furthermore, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran has consistently and credibly asserted that his current right knee disability began in October 1997 at the time he reported knee pain in service and symptoms of grinding, crepitus, and popping were noted.  His reports are prevalent and consistent throughout his treatment records and lay statements dating from the initial injury to the present.  

Weighing the conflicting medical opinions as well as the Veteran's competent lay assertions, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's right knee chronic sprain is related to active duty.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's right knee chronic sprain is related to active duty.  Therefore, service connection for right knee chronic sprain is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right knee chronic sprain is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


